Citation Nr: 1341500	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for hypothyroidism with cardiac arrhythmia, status post thyroidectomy for thyroid papillary cancer.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1986 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for a thyroid disorder and assigned a 10 percent evaluation effective from March 1, 2007, the day following separation from service.  Jurisdiction over the Veteran now lays with the Roanoke, Virginia, RO, based on her place of residence.

The Veteran appealed the assigned evaluation, and in the course of processing the appeal, a February 2008 decision review officer (DRO) decision granted a 30 percent evaluation, effective March 1, 2007.  The Veteran has elected to continue her appeal for a yet higher rating.

In a September 2011 decision, the Board remanded the matter for additional development.  The Board also dismissed appeals regarding claim for service connection for eczema and increased evaluation for migraine headaches, as the Veteran withdrew those claims, and remanded the issue of evaluation for vitiligo for provision of a statement of the case (SOC) and an opportunity to perfect an appeal.  The Veteran did not timely respond to the July 2012 SOC, and that matter is no longer on appeal.  The sole issue remaining before the Board is as titled above.

The Veteran had requested a hearing before a Veterans Law Judge at the Board's Washington, DC, offices, but withdrew that request in May 2011 correspondence.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system  to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board deeply regrets the need for further remand, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The September 2011 remand directives have not been complied with, and so the case must be returned to the RO for additional action.

The Board found the examination reports of record to be deficient, as they did not provide any discussion of objective evidence, testing, or clinical findings corresponding to the Veteran's reports of weight gain, fatigue, depression, cold intolerance, heart palpitations, or memory problems.  It was not possible to verify the presence of some complaints, even to the extent of providing information for a credibility analysis, or to determine which, if any, complaints were actually associated with thyroid problems.

On remand, a July 2013 VA contract examiner completed a Disability Benefits Questionnaire (DBQ), on which he repeated the Veteran's allegations, and checked (or failed to check) boxes corresponding to usual hypothyroid complaints.  However, there is again no indication of what objective evidence, testing, or clinical observations underlay his "conclusions," despite a specific request for such.  The Board is again deprived of the detailed medical evidence and analysis required for proper application of the Rating Schedule, and so further remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and offer her the opportunity to submit updated private treatment records related to her thyroid disability, to include requesting appropriate properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for relevant providers.

2.  Schedule the Veteran for a VA examination with an endocrinologist, or an examiner who demonstrates expertise or experience in the treating of thyroid dysfunction.  If an endocrinologist does not perform the examination, the qualifications of the examiner must be set forth.  

The claims folder must be reviewed in conjunction with the examination.

The examiner must describe in detail all residuals of thyroid cancer/thyroidectomy/hypothyroidism present since February 2007.  All signs and symptoms reported by the Veteran must be specifically addressed, and any testing or clinical observation relevant to verifying such must be performed and reported on.  For example, reflexes and muscle strength should be tested, as well as mental acuity or memory.  If any reported and/or clinically identified condition is not related to the service-connected thyroid disability, such must be specifically stated.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


